Citation Nr: 0521490	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to July 1982.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2004 the Board 
remanded this matter (and others) to the RO for additional 
development.  [The other benefits then sought, service 
connection for a sinus disorder and for a low back disorder, 
were granted by the RO in March 2005.]

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600.  Here, the veteran completed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in May 2005 (stamped received May 12, then 
June 13 2005) in favor of the Texas Veterans Commission 
(TVC).  (Notably, the copy forwarded was copy 3, and her 
signature did not pass through the carbon.)  Previously she 
was represented by The American Legion.  See VA Form 21-22, 
dated in October 2001.  A VA Form 646, Statement of 
Accredited Representative in Appealed Case, was submitted on 
behalf of the veteran by The American Legion in June 2005.  A 
veteran may be represented by only one recognized 
organization, attorney, agent, or other person.  38 C.F.R. 
§ 20.601.  Under 38 C.F.R. § 20.607, "[a]n appropriate 
designation of a new representative will automatically revoke 
any prior designation of representation."  Hence, the May 
2005 VA Form 21-22 revoked the October 2001 VA Form 21-22.  

When a veteran has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21-
1, Part IV, para. 8.29 (Mar. 24, 2000).  Here, the case was 
certified to the Board on appeal by the RO on June 14, 2005, 
and TVC has not had had the opportunity to review the record 
and  submit a VA Form 646 on her behalf.  Hence, the veteran 
has not afforded her full right to representation during all 
stages of the appeal.  38 C.F.R. § 20.600.  TVC must be given 
the opportunity to review the record and offer written 
argument on the veteran's behalf.  And such argument should 
then be considered by the RO.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  As her signature on the copy 
forwarded to the Board is not legible, 
the veteran should be asked to submit for 
the record a signed VA Form 21-22 naming 
TVC as her representative.  

2.  Thereafter, the RO must afford the 
veteran's representative, TVC, the 
opportunity to review her claim folders 
and file a VA Form 646 on her behalf.  
The RO should review the claim in light 
of the argument presented, and process it 
in accordance with standard appellate 
practices before it is returned to the 
Board for further appellate review.

The purpose of this remand is to ensure due process of law.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


